Case 4:19-cv-00638-ALM Document 204 Filed 03/26/21 Page 1 of 3 PageID #: 5036




                           United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 RAYMOND HERNANDEZ and                           §
 VENITA BETH HERNANDEZ,                          §
                                                 §   Civil Action No. 4:19-cv-638
      Plaintiffs,                                §   Judge Mazzant
                                                 §
 v.                                              §
                                                 §
 RUSH ENTERPRISES, INC., ET AL.,                 §
                                                 §
      Defendants.                                §

                          MEMORANDUM OPINION AND ORDER

         Pending before the Court is Plaintiffs’ Motion to Reconsider Order Granting Summary

Judgment as to Rush Defendants (Dkt. #201). Having considered the Motion and the relevant

pleadings, the Court finds the Motion should be denied.

                                        BACKGROUND

         This suit concerns allegations by Plaintiff Raymond Hernandez that he suffered racially

based discrimination in the workplace. After the summary-judgment phase, the only claim

remaining is the alleged disparate treatment Plaintiff endured that Rush Enterprises, Inc. (“Rush”)

caused (Dkt. #192). On March 8, 2021, Plaintiffs filed their Motion to Reconsider Order Granting

Summary Judgment as to Rush Defendants (Dkt. #201), currently before the Court. On March 19,

2021, Rush filed its response (Dkt. #202).

                                     LEGAL STANDARD

         Even though the “‘Motion to Reconsider’ is found nowhere in the Federal Rules of Civil

Procedure, it [is] one of the more popular indoor courthouse sports at the district court level.”

Westport Ins. Corp. v. Stengel, 571 F. Supp. 2d 737, 738 (E.D. Tex. 2005) (quoting Louisiana v.

Sprint Comms. Co., 899 F. Supp. 282, 284 (M.D. La. 1995)); see Lavespere v. Niagara Mach. &
Case 4:19-cv-00638-ALM Document 204 Filed 03/26/21 Page 2 of 3 PageID #: 5037




Tool Works, Inc., 910 F.2d 167, 173 (5th Cir. 1990) (“The Federal Rules do not recognize a

‘motion for reconsideration’ in haec verba.”), abrogated on other grounds by Little v. Liquid Air

Corp., 37 F.3d 1069 (5th Cir. 1994). Motions to reconsider serve the “very limited purpose . . . [of]

‘permit[ting] a party to correct manifest errors of law or fact, or to present newly discovered

evidence.’” Polen v. Allstate Vehicle & Prop. Ins. Co., No. 4:16-CV-00842, 2017 WL 3671370,

at *1 (E.D. Tex. June 30, 2017) (quoting Krim v. pcOrder.com, Inc., 212 F.R.D. 329, 331 (W.D.

Tex. 2002)). Granting a motion to reconsider “is an extraordinary remedy that should be used

sparingly.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (citing Clancy v.

Employers Health Ins. Co., 101 F. Supp. 2d 463, 465 (E.D. La. 2000)).

       “Mere disagreement with a district court’s order does not warrant reconsideration of [an]

order.” Westport Ins. Corp., 571 F. Supp. 2d at 738 (citing Krim, 212 F.R.D. at 332). Moreover,

parties should present their strongest arguments upon initial consideration of a matter—motions

for reconsideration cannot serve as vehicles for parties to “restate, recycle, or rehash arguments

that were previously made.” Domain Prot., LLC v. Sea Wasp, LLC, No. 4:18-CV-792, 2020 WL

4583464, at *3 (E.D. Tex. Aug. 10, 2020) (citing Krim, 212 F.R.D. at 332); see Texas Instruments,

Inc. v. Hyundai Elecs. Indus., Co., 50 F. Supp. 2d 619, 621 (E.D. Tex. 1999) (“[M]otions for

reconsideration ‘should not be used to raise arguments that could, and should, have been made

before the entry of judgment or to re-urge matters that have already been advanced by a party.’”

(brackets and ellipsis omitted)). A “district court’s ‘opinions are not intended as mere first drafts,

subject to revision and reconsideration at a litigant’s pleasure.” A&C Constr. & Installation, Co.

WLL v. Zurich Am. Ins. Co., 963 F.3d 705, 709 (7th Cir. 2020) (quoting Quaker Alloy Casting Co.

v. Gulfco Indus., Inc., 123 F.R.D. 282, 288 (N.D. Ill. 1988)).




                                                  2
    Case 4:19-cv-00638-ALM Document 204 Filed 03/26/21 Page 3 of 3 PageID #: 5038




                                                ANALYSIS

           The manifest error Plaintiffs’ motion alleges is that the Court’s summary-judgment

    analysis did not properly adjudicate the claim for hostile work environment (Dkt. #201 at p. 7).

    Specifically, Plaintiffs argue that the Court did not sufficiently consider “the totality of the facts,

    including the pervasiveness of the hostile work environment for over a three-year period and the

    effect on other workers, along with the severity of the final harassment” (Dkt. #201 at p. 7).

            Plaintiffs have not shown manifest errors of law or newly discovered evidence. Templet,

    367 F.3d at 478–49. They have not shown (1) an intervening change in controlling law; (2) the

    availability of new evidence not previously available; or (3) the need to correct a clear error of law

    or prevent manifest injustice. In re Benjamin Moore & Co., 318 F.3d 626, 629 (5th Cir. 2002).

    Defendants have simply failed to demonstrate that they are entitled to the extraordinary relief an

    order granting a motion for reconsideration provides. See Templet, 367 F.3d at 478. As such, the

    Court finds that its original decision should stand.

.                                             CONCLUSION

           It is therefore ORDERED that Plaintiffs’ Motion to Reconsider Order Granting Summary

    Judgment as to Rush Defendants (Dkt. #201) is DENIED.

           IT IS SO ORDERED.
            SIGNED this 26th day of March, 2021.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                      3
